DETAILED ACTION
An amendment, amending claims 1, 5, 10 and 11, was entered on 5/24/22.  Claims 12-20 remain withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendments overcome the rejection under § 112.  This is persuasive and this rejection has been withdrawn.
Applicant argues that Garnier fails to anticipate claim 1 because Garnier does not teach that the coating thickness is greater than the fiber radius.  This is persuasive.  However, Garnier teaches that any thickness can be selected for the metal oxide coating (¶ 0071).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a coating thickness greater than the radius of the fiber depending on the desired thickness of the coating.  
Applicant further argues that, in the area of high temperature fibers, a coating would be an amount of material that results in a thickness less than the radius of the fiber.  This is not persuasive.  Applicant has not provided any evidence to support this allegation.  See, e.g., MPEP § 2145(I).  Any evidence which could be provided to support this statement (e.g., a declaration) would be considered and may overcome the Garnier disclosure.
Applicant also argues that the current amendment overcomes the rejection under § 103 in view of Kim and Kayaci.  This is persuasive.  Kim does not fairly teach or suggest the newly added limitations concerning what constitutes a high temperature fiber.  Accordingly, the rejection of claims in view of Kim has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (US 2016/0265143).
Claims 1, 2, 4 and 5:  Garnier teaches a process of forming a high temperature composite fiber (Abst.; ¶ 0007), comprising the steps of: chemically bonding a metal oxide to a carbon fiber template at a first temperature (¶ 0071) and processing the fiber at 1000-2200˚C to form the high temperature fiber (¶ 0071), wherein the high temperature fiber is suitable for use in applications up to 2100˚C (i.e. claimed maintains shape and integrity at temperatures greater than or equal to 800˚C) (¶ 0073).  Garnier does not expressly state the first temperature, but does indicate that it is low enough that the water does not evaporate, so it is implicit that the first temperature is lower than the second temperature of 1000-2200˚C.
With respect to the coating thickness, Garnier teaches that any desired thickness may be selected (¶ 0071).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A).   Thus, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a coating thickness greater than the radius of the fiber depending on the desired thickness of the coating.
Claim 3:  Garnier teaches that the carbon template fiber is a hollow tube (¶ 0071).  It is inherent that the coating must occur on either the inside, outside or both inside and outside of the tube as these are the only possibilities.
Claims 8 and 9:  Garnier teaches that the whole fiber (i.e. claimed consists of the central portion) is doped (¶ 0072).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier in light of Dadheech et al. (US 2017/0327948).
Claims 6 and 7:  Garnier teaches that the metal oxide layer is formed from gaseous metal oxide species (¶ 0069), but fails to teach that the gaseous process is atomic layer deposition.  Dadheech teaches a process of depositing metal oxide wherein the gaseous process selected is atomic layer deposition and the substrate surface is first pretreated in order to improve adhesion during the deposition process (¶ 0045).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected atomic layer deposition with a pretreatment step as the gaseous deposition process in Garnier with the predictable expectation of success.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier in light of Higuchi et al. (US 206/0326672).
Claims 10 and 11:  Garnier teaches that the fiber consists of a single carbon fiber formed from PAN (¶¶ 0019, 0028), but fails to teach that the fiber comprises multiple phases.  Higuchi teaches a carbon fiber formed from PAN and explains that such a fiber comprises multiple phases (Abst.; ¶ 0036).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected, as the carbon fiber in Garnier, a carbon fiber derived from PAN having multiple phases with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712